To quash information and discharge relator from custody.
Order to show cause denied March 1, 1892.
Relator was complained against for keeping her saloon open on Sunday. The complaint contained the language, “not being a *272■drug store,” and the warrant contained like words. The point raised was, that the complaint did not affirmatively state that the liquors were not such as were kept to be sold for chemical, scientific, medicinal, mechanical or sacramental purposes only, nor did it state that such liquors were not proprietory patent medicines.